Citation Nr: 1427988	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-25 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  

2.  Entitlement to an earlier effective date prior to June 20, 2008, for a grant of service connection for frostbite of the left hand.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The appellant had active duty for training from September to December 1976.  The Veteran also served in the National Guard.  

This matter comes to the Board of a Veterans' Appeals (Board or BVA) from March and July 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  The Veteran's updated VA outpatient treatment records are located in Virtual VA.  

The Board has recharacterized the issue of entitlement to service connection for posttraumatic stress disorder to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The issue of entitlement of service connection for an acquired psychiatric disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for frostbite was denied in an October 1996 rating decision as being not well grounded.  The appellant did not appeal, and that decision became final.  

2.  The Veteran's informal claim of entitlement to service connection for frostbite was received on June 20, 2008.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 20, 2008 have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160, 20.1103 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the rating decision that the Veteran is appealing is the one that determined the effective date, statutory notice served its purpose and its application is no longer required.  Dingess v. Nicholson, 19 Vet. App. 473, 491(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311, 1315 (Fed. Cir. 2007).  

Pertinent law

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) . 

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "application" or "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (2013).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim. See 38 C.F.R. § 3.155(a)  (2012).

Merits of the Claim

The appellant claims entitlement to an effective date prior to June 20, 2008 for the grant of service connection for frostbite.  

The Veteran initially claimed entitlement to service connection for frostbite of the left hand in March 1996.  That claim was denied as not well grounded in an October 1996 rating decision on the basis that the VA was unable to verify the Veteran's active duty for training or obtain his service records.  The rating decision was also based on a finding that at that time there was no evidence in the record of a left hand disability due to frostbite.  Of record in October 1996 was a February 1978 report from the appellant's commanding officer stating that the Veteran incurred a frostbite injury to the fingertips of the left hand while at winter training.  There was no medical evidence that at any time between March and October 1996 the appellant then had a disability due to frostbite of the left hand.  Indeed, physical examination while hospitalized between February and March 1996 for other problems revealed physical findings that were completely within normal limits.  The October 1996 rating decision went unappealed and hence it is final.  38 U.S.C.A. § 7105.  

On June 20, 2008, VA received a VA Form 21-4142 authorizing VA to secure records from various facilities that pertained to treatment for frostbite.  The RO treated this as a new claim, and following the receipt of new and material evidence reopened the claim and granted entitlement to service connection effective June 20, 2008.  

Absent an allegation of clear and unmistakable error, the rating decision in October 1996 is final and the effective date cannot be earlier than the date of reopening.  See Leonard v. Principi, 17 Vet. App. 447 (2004), aff'd Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  As the next claim from the Veteran was not until June 20, 2008, an earlier effective date cannot be awarded.  

After the grant of service connection, the Veteran's representative claimed in the August 2009 notice of disagreement that an earlier effective date should be awarded based on the Line of Duty Determination VA received November 3, 2008.  The representative stated that the effective date should be the date of the original claim.  Neither the representative nor the Veteran alleged clear and unmistakable evidence, which must be raised with specificity.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

The Board notes that the Line of Duty determination in question was already of record at the time of the October 1996 denial of service connection.  There are copies in the record that have stamps marking the document as received March 27, 1996.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable because the records was always before the adjudicator.  

The Board acknowledges that the Veteran was in fact on active duty for training when he incurred his frostbite injury.  That fact is again corroborated in service treatment records received in November 2008, and by service personnel records received in June 2008.  The newly received service treatment include a February 1978 Statement of Medical Examination and Duty Status which notes that the appellant complained of left hand and finger numbness following his participation in winter training that month.  The newly received service personnel records include a March 1978 sworn statement from the appellant stating that he was required to participate in winter training despite the fact that he did not have any gloves.  

Yet, as noted previously, the fact that the appellant sustained a frostbite injury in 1978 has never been a point of controversy.  See, e.g., a February 1978 report from the appellant's commanding officer that was of record in March 1996.  What is controlling interest is the fact that in October 1996 VA denied service connection because there was no evidence of a then current disability.  As noted, the available clinical evidence in 1996 showed that the appellant was then physically within normal limits.  Without a then current disability, service connection could not be granted.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Given the absence of any allegation of clear and unmistakable error in October 1996, given that a claim to reopen was not presented until June 20, 2008, and given the fact that clinical evidence of a current disability while a claim was pending, see generally, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is satisfied when the claimant has a disability at any time during the pendency of the claim, even if the disability at issue resolves prior to adjudication of the claim); was not presented until a July 13, 2009 VA examination, the Board cannot grant an effective date prior to June 20, 2008.  

The appeal is denied.


ORDER

Entitlement to an effective date earlier than June 20, 2008, for a grant of service connection for frostbite of the left hand is denied.  



REMAND

The representative argued in the August 2009 VA-9 Form that an examination should be performed prior to addressing for the Veteran's claim of entitlement to service connection for PTSD.  The Board agrees for the reasons below.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, the record shows the Veteran has been diagnosed by VA outpatient practitioners with psychiatric disabilities to include posttraumatic stress disorder, depression, anxiety and bipolar disorder.  The Veteran and his representative believe that these psychiatric disorders may be due to the appellant's service.  While the nature of the claim is exceptionally vague, it appears that the appellant is alleging that he has a psychiatric disorder secondary to inservice racial discrimination.  As there is no examination or medical opinion in the record addressing the etiology of any diagnosed acquired psychiatric disorder, there is insufficient evidence to decide the case and the Veteran must be afforded a VA examination.  Id.  

The Veteran has sought VA outpatient treatment previously for his psychiatric disabilities.  On remand, updated records should be obtained from VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request relevant VA treatment records for the period from October 2012 to the present.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any and all diagnosed psychiatric disorders.  The examiner must be provided access to the appellant's claims folder, Virtual VA file, and any VBMS file.  Following a review of all of the evidence of record, and the completion of the examination the examiner must opine for each diagnosed disorder whether it is at least as likely as not, (at least a 50 percent probability) that the disorder is related to the Veteran's active service.  If the Veteran is diagnosed with posttraumatic stress disorder the examiner must identify the stressor which supports that diagnosis, and the evidence which independently verifies that the stressor actually occurred inservice. 

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

3.  After the development requested has been completed, the RO should review all examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the remaining claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


